Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Amended claim 43 and newly submitted claims 44-46 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 43-46 require bonding before placing on the target substrate (damaged site).  Claim 43 The originally examined claims require bonding between the laminates to occur after placing on the target surface (bonding occurs during curing). 
These two species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions require a different field of search (for example searching electronic resources, or employing different search queries); 
(b) the prior art applicable to one invention would not likely be applicable to another invention;
(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 43-46 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites a limitation identical to a claim 1 limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, 10, 14-16, 19-23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Thomas (US 2014/0116610).

As to claims, 1, 5, 9, 10, 14-16, Thomas discloses a method for manufacturing a tool comprising: assembling a stack-up 14 comprising a plurality of precured (para 29) composite laminates with at least two plies of carbon reinforced plastic (multiple plies used to form 14, para 22), the stack-up having an engagement surface, wherein a thermoset epoxy film (film = not liquid or powder) adhesive (epoxy as part of the laminates functions as adhesive, para 22) is positioned between adjacent precured composite laminates of the plurality of precured composite laminates; and placing the engagement surface (bottom surface of 14) of the stack-up onto a target surface (top of 12) of a substrate 12 (method steps of fig 4, fig 2-4, para 11-12, 21-35), wherein the curing takes place while the stack-up is on the target surface (para 29 discloses the curing can take place at any time during the lay-up process).

As to claim 19, a barrier layer 25 is placed between the engagement and target surface (fig 2, 4).  As to claim 20-22, compacting occurs at step 46 of fig 4, wherien compacting comprising connecting a vacuum bag 24 to the substrate 12 to define a vacuum chamber, wherein the stack-up 14 is received in the vacuum chamber, wherein vacuum in drawn in the vacuum chamber (para 28-32, fig 2-4).

As to claim 23, para 29 discloses that the assembling of the stack-up 12 can be performed simultaneously with the placing the engagement surface of the stack-up onto the target surface of the substrate.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 8, 13, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas as applied to claims 1 and 6 above, and further in view of Benson et al. (US 2005/0023728).
As to claims 3, 6, 8 and 13, Thomas is silent as to less than 10 plies and the relative orientation of each ply.  Benson discloses laying up pre-cured (B-staged is partially cured, para 38) multiple plies on each, wherein the number of plies and orientation is varied depending on the strength/stress requirement (para 0053).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use between 5-10 and plies in Thomas’ stack-up as one of ordinary skill would have achieved such a number by performing routine experimentation to optimize the strength/stress required for the application.  Additionally, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to orient one of the plies of fiber-reinforced plastic at a non-zero angle relative to another one of the plies of fiber-reinforced plastic as taught by Benson as such achieved ideal stress and strength. 

As to claims 27 and 28, Benson discloses preparing a supply of cut blanks (blanks cut as discussed in para 53) of procured (para 38) composite laminate, wherein the assembling the stack-up comprises sourcing (cut blanks are supply for stack-up of plies) the plurality of precured composite laminates from the supply of the cut blanks of precured composite laminate (para 53) wherein the preparing the supply of the cut blanks of precured composite laminate comprises: cutting the cut blanks from a bulk feed (material dispensing device) of precured composite laminate (para 53).

Claims 1, 2, 5, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dublinski et al (US 5071338) in view of Thomas et al. 
As to claims 1-2 and 5, Dublinski discloses a method for manufacturing a tool 2 comprising: assembling a flexible stack-up comprising a plurality of precured (B-staged, col 3, lines 45-48) composite laminates, wherein at least two of the layers comprises fiber-reinforced plastic (alternating layers layup, col 5, lines 20-42), the stack-up having an engagement surface, wherein an adhesive (fluoroelatomer) is positioned between adjacent precured composite laminates of the plurality of precured composite laminates; and placing the engagement surface (surface of tool contacting strongback – fig 4-5) of the stack-up onto a target surface of a substrate (strong back surface).  See col 3, line 45 – col 4, line 42.
Dublinski does not disclose that curing occurs on the target surface of the substrate.  Thomas discloses that curing can occur before or while the stack up is on the substrtate.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to curing the adhesive of Dublinski while the stack-up is on the target surface as is well known as taught by Thomas and changing the order of performing method steps is obvious to one of ordinary skill in the art.  MPEP 2144.04
As to claim 17, the service temperature is above 250 deg F, (col 8, lines 3-8)
As to claim 18, Dublinski discloses the placing the engagement surface of the stack-up onto the target surface of the substrate comprises placing such that the engagement surface of the stack-up assumes a contour of the target surface of the substrate (claim 1, tool forms to shape of article).

Claims 1, 2, 5, 17, 18, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kociemba et al. (US 6206067) in view of Dublinski et al (US 5071338) and Thomas.
As to claims 1, 2, 5, 30, Kociemba discloses forming a tool comprising a stack-up comprising a plurality laminates (plates 32), the stack-up having an engagement surface (bottom most surface, and placing the engagement surface of the stack-up onto a target surface (upper surface of 10) of a substrate 10, the being used to repair the substrate having a damage site, and further comprising introducing a filler 16 material to the damage site, wherein the filler material temporarily forms at least a portion of the target surface prior to being removed from the damage site (fig, col 3, lines 62-45, col 6, line 10). 
Kociembia does not disclose the laminates being pre-cured and flexible, the stack up comprising at least two plies of fiber-reinforced plastic, and an adhesive positioned between adjacent precured composite laminates of the plurality of precured composite laminates.  Dublinski discloses the method of claims 1 and 5 as detailed above. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Kociembia such that laminates are pre-cured and flexible, the stack up comprises at least two plies of fiber-reinforced plastic, and an adhesive is positioned between adjacent precured composite laminates of the plurality of precured composite laminates as taught by Dunlinski above as doing such produces a tool with the flexibility to conform to the contour of the substrate. 
Dublinski does not disclose that curing occurs on the target surface of the substrate.  Thomas discloses that curing can occur before or while the stack up is on the substrate.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to cure the adhesive of Dublinski while the stack-up is on the target surface as is well known as taught by Thomas - changing the order of performing method steps is obvious to one of ordinary skill in the art.  MPEP 2144.04
 As to claims 17-18, Dublinksi discloses such as detailed above. 


Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are either moot in light of the new grounds of rejection or not persuasive.
In response to the applicant’s argument that the epoxy of Thomas would be cured during the manufacture of the laminates, the examiner asserts that para 0029 discloses curing can occur while the laminate is on the target surface. 
Applicant asserts that Dublinski fails to disclose each precured laminate comprising at least two plies of FRP that have been precured together.  The examiner asserts that, as detailed above, Dublinski clearly discloses the fibers of the fabric can be precured (B-staged).  Additionally, the cited col 5 disclosure recites that several layers of the impregnated fabric are laid up on each other.  The applicant’s arguments directed at Kociemba are individual attacks on the reference without considering Kociemba in combination with the other references. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748